Citation Nr: 1705086	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  12-01 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a left knee disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1977 to April 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In June 2014, the Board remanded the above issues to obtain new VA examinations.  After completion of the requested actions, the Veteran's appeal has been returned to the Board for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an August 2014 VA examination, the examiner noted that November 2000 post-service records show a diagnosis of unspecified essential hypertension.  With regard to the Veteran's left knee disorder, the examiner also noted the Veteran's report that in 2012 he was diagnosed with osteoarthritis of the left knee via x-ray.  However, there are no records regarding either diagnosis in the claims file.  Furthermore, the record does not reflect that the RO has undertaken all necessary development to obtain such documents.  

When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 370   (1992).  The VA Secretary has a statutory duty to assist the claimant by securing any relevant VA, military, or governmental records, and private medical, hospital, employment, or other civilian records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Based on the foregoing, the Board finds that further development is required to obtain the records regarding the Veteran's diagnoses of hypertension and left knee osteoarthritis.  The RO should also take the opportunity to obtain any outstanding treatment records that have not been obtained that relate to the Veteran's hypertension and left knee disorder. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the claims on appeal, to specifically include the November 2000 treatment records concerning hypertension, and the 2012 X-ray study of the left knee.  

After contacting the Veteran and inquiring about all sources of his treatment for his claims and obtaining the appropriate authorizations, the RO should attempt to obtain copies of these updated medical records, to include the November 2000 treatment records concerning hypertension, and the 2012 X-ray study of the left knee.  

2.  After completing the above actions, the Veteran's claims should be readjudicated.  If any of the benefits sought on appeal remain denied, the RO must furnish the Veteran and his representative an appropriate supplemental statement of the case (SSOC) and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration, if otherwise in order. 

No action is required of the Veteran until he is notified by VA.  The Veteran is advised that he has the right to submit additional evidence and argument, whether himself or through his representative.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




